Appeal by the defendant from a judgment of the Supreme Court, Westchester *430County (Cowhey, J.), rendered January 8, 1998, convicting her of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Friedmann, Krausman and Luciano, JJ., concur.